Citation Nr: 0530657	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 until 
December 1964 and from January 1967 until January 1969.  He 
died on May, [redacted], 2003.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2003.  The certificate of 
death listed the immediate cause of death as hypertensive 
cardiovascular disease; diabetes mellitus was listed as 
another significant condition contributing to death but not 
related to the immediate cause.

2.  At the time of death, the veteran had no service-
connected disabilities.

3.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
hypertensive cardiovascular disease or diabetes mellitus  and 
his active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of her and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the June 2004 Supplemental 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are affiliated 
with the claims file.  Finally, the appellant's statements in 
support of her claim, to include testimony provided at an 
April 2005 hearing before the undersigned, are of record.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  

The Board has considered whether it is necessary to obtain a 
VA medical opinion addressing the causal relationship between 
the veteran's fatal hypertensive cardiovascular disease and 
his active service.  However, nothing in the evidentiary 
record supports a finding that such disabilities were 
incurred in active service.  For example, neither 
hypertensive cardiovascular disease nor diabetes mellitus was 
treated until decades after the veteran's military discharge.  
Thus, there was no continuity of symptoms such as to suggest 
an etiological relationship between the fatal diseases and 
active duty.  Therefore, a VA medical opinion is not deemed 
to be "necessary" in the present case under 38 U.S.C.A. 
§5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2004).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Special considerations- presumptive service connection for 
herbicide exposure

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Furthermore, even if a veteran does not warrant presumptive 
service connection based on exposure to an herbicide agent, 
he or she is not precluded from otherwise establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  It is observed that 
the veteran died on May [redacted], 2003.  The Certificate of Death 
notes that the immediate cause of death was hypertensive 
cardiovascular disease.  Diabetes mellitus was noted as 
another significant condition contributing to death but not 
resulting in the underlying cause.  

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal hypertensive cardiovascular disease, or 
for diabetes mellitus has not been established because 
competent evidence of record does not show that the disease 
was present during active service, nor manifested or 
aggravated within the applicable presumptive period of one 
year following service for cardiovascular-renal disease and 
diabetes.  See 38 C.F.R. §§ 3.307, 3.309.  Further, there is 
no competent medical opinion causally relating the veteran's 
cardiac condition or diabetes mellitus to active duty or to 
any service-connected disability.  

It has been contended that the veteran's diabetes mellitus 
was incurred as a result of exposure to Agent Orange during 
service in Vietnam.  In this vein, it is noted that the 
veteran's military records fail to reflect any service in the 
Republic of Vietnam.  Given this, the presumption of exposure 
to an herbicide agent such as Agent Orange is not triggered.  
See 38 C.F.R. § 3.307(a)(6)(iii).   Moreover, no other 
evidence of record otherwise demonstrates in-service exposure 
to herbicides.  Thus, an award of direct service connection 
on the basis of herbicide exposure is not permissible here.

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  Here, the veteran died of 
hypertensive cardiovascular disease.  Again, diabetes 
mellitus was also listed as another significant condition 
contributing to death but not related to the immediate cause.

There is no medical evidence demonstrating that it was at 
least as likely as not that the veteran's fatal hypertensive 
cardiovascular disease, or the diabetes mellitus underlying 
it, were caused by active service or by a service-connected 
disability.  Indeed, while VA treatment records dated from 
1997 to 2003 reflect continued care for diabetes and 
hypertension, such treatment reports do not address the 
etiology of those conditions.  

At a personal hearing in April 2005, the appellant expressed 
her belief that the veteran's diabetes mellitus, listed as a 
contributing factor in his death, was incurred as a result of 
service in Vietnam.  (Transcript "T," at 2-3).  She denied 
having any paperwork establishing that the veteran served in 
Vietnam, but stated that the veteran himself told her he was 
in the Vietnam War.  (T. at 5.)  

While the Board acknowledges the appellant's opinions as to 
the cause of the veteran's diabetes mellitus, she has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, while the Board has no doubt as to the sincerity of 
the appellant's belief that the veteran served in the 
Republic of Vietnam, as previously discussed, the 
documentation in the file simply does not show such Vietnam 
service.  Indeed, a November 2004 research response states 
that "(t)here is no evidence in this veteran's file to 
substantiate any service in the Republic of Vietnam."  

In conclusion, the evidence fails to reveal that the 
veteran's terminal hypertensive cardiovascular disease, or 
underlying diabetes mellitus, was causally related to active 
service or to any service-connected disability.  As such, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


